Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 1 of 25




            EXHIBI
                                          Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 2 of 25




       5841    9/12/2011   1:28:00 AM.    Sujesh N V             LS     D/REC      Doorknocks Received
                                                                                   (11 ;

                                                                                   Vendor Name Corelogic
                                                                                   Loan Number 1111115841
                                                                                   Order Date 9/7/2011
                                                                                   Completed Date 9/8/2011
                                                                                   Occupancy Status Occupied Name Unknown
                                                                                   Occupancy Determined By Visual
                                                                                   Utility - Electric Y
                                                                                   Utility - Water Y
                                                                                   Utility - Gas Y




11111115841    1/12/2011   2:18:17 PM.    Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                   ISN 0CK. 4066 RCD: 50580617ANI: 4082661034

MMEMMO5841     9/12/2011   2:40:43 PM     Cabrera, Brenda        CL     SPPD       Speedpay Taken; Spoke with Phyllis Sandigo. The customer was advised Lhe following: your next payment is
                                                                                   due on 07/01/2011 in the amount of 52219.76. There is a fee of 519.50 Lo process this Speedpay. You can
                                                                                   also make a Speedpay through our automated phone system for 512.00 or pay online for 510.0C Do you consent
                                                                                   to be charged this fee?. Funds must be available on the date of Lhis payment, this is an electronic funds
                                                                                   transfer. Once the payment is posted, iL cannot be changed, cancelled or voided.. Customer consented to
                                                                                   the sppd fee.


                                                                                   The Speedpay details are:
                                                                                   Speedpay is for: 07/01/2011 Payment
                                                                                   Payment Amount: 52114.06
                                                                                   Payment Date: 09122011
                                                                                   Fee Amount: $19.50
                                                                                   Conf. No.: 8418027

                                                                                   Script ID: 5P0101

MIIMMI5441     9/12/2011   2:41 :14 PM    Cabrera, Brenda        CL     COED       Phone Call In; Reason for Default; Spoke with Phyllis Sandigo. Customer contact; inquired what the
                                                                                   customer's reason for default was; customer stated 'Disability of Borrower-DSB;

                                                                                   Script ID: SP0101

11111115' ,1   9/12/2011   2:50:05 FM     Cabrera, Brenda        WO                spoke with Phyllis Sandigo
                                                                                   verified co-borrower 1 ssn, home and work telephone numbers;
                                                                                   Script ID: PreClose

.11111.5041    0/12/2011   7:09:21 PM     Background Processor   PYMT              Payment received from Outsource   for 12,114.06 Source SP7 - sp0912 and was forwarded to: Cashier queue,
                                                                                   user-id: Cashier Via Agent Confirmation Number = 8418027

.1111110841    9/12/2011    7:07:23 PM    Background Processor   FB     F031       Property Inspection Fee fee assessed. Amount: 10.50

MI11115841     9/12/2011    7:07:25 PM    Background Processor   BNOT              As of 09/12/2011 Past Due 4,872.32 Curr Due 2,114.06 Total Due 6,066.38 Requested By Auto-B
                                                                                   09/15/2011

MI111.5841     9/13/2011   9:14:21 PM     Nand° KiLtur A         LT     PARML      PRELIMINARY ARM. LETTER MAILED

       5841    9/14/2011   12:10:02 PM    Background Processor   IVR    /VRC       CUSTOMER CONTACT VIA IVR
                                                                                   ISN RCK. 4218 RCD: 50668354ANI: 4082661034
       5841    9/14/2011   12:26:01 PM    Aguayo, Marcela        CS     NOCR1      Phone Call In; Note; Mortgage
                                                                                   Spk to Phyllis Sandigo, she's waiting on call back appL, no one has
                                                                                   called them, adv to allow time

                                                                                   Script ID: NO CRE Opt


UMW"       ,   9/14/2011   12:55:12 PM    Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                   ISN RCK: 3981 RCD: 50671387ANI: 4082661034

IMMEM45841     9/14/2011   12:57:45 PM.   Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                   ISN RCK: 4082 RCD: 50671557ANI: 4082661034

11111.5641     9/14/2011    1:16:32 PM.   Washington, George     cep:   NOCRE      Modification;
                                                                                   CusoLmer asked about call back on toay. I advised   [he customer that his call back is not scheduled until
                                                                                   tomorrow between the hours of 830 and 900 am.

                                                                                   Script ID: NO CRE Opt


MIIII15841     9/15/2011    5:54:28 AM    David D'Addario        SU     WPBSHELL   Loan shell boarded on 09/01/2011

11111115641    9/15/2011    7:26:01 AM.   David D'Addario        SU     LADTEDD    Expected Transfer date is 09/05/2011




                                                                                                                                                               OCW 003203
                                          Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 3 of 25




1111115941     9/15/2011   8:06:48 AM.    David D'Addario           LT     WELM      WELCOME LETTER MAILED.
                                                                                     (1)
                                                                                     (2)

      5841     9/15/2011   11:31:43 AM    Pawan Kumar G P           CU     CUST      Phone Call Out; Customer Contact; Talked to Joseph Sandigo and verified last 4 d giLs of their SSN.

111105841      9/15/2011   11:56:35 AM    Pawan Kumar G P           CS     APCWF     Appt Completed With Follow Up;
                                                                                     cmplApptContact: Joseph Sandigo
                                                                                     bookingDate: 09/15/2011 11:56 AM
                                                                                     cmplAppl.Date: 09/15/2011 08:30 AM  09:00 AM PST
                                                                                     cmplApptID: 22859
                                                                                     apptContact: Joseph Sandigo
                                                                                     cmplBookingDale: 09/11/2011 10:22 PM
                                                                                     appLAgent: kumarpaw
                                                                                     cmplAppLPhone: 4082661034
                                                                                     apptID: 28525
                                                                                     applPhone: 4082661034
                                                                                     cmplAppLAgent.: kumarpaw
                                                                                     apptDate: 09/26/2011 11:15 AM - 11:45 AM PST
                                                                                     cmplBookedBy: kumarpaw
                                                                                     bookedBy: kumarpaw
                                                                                     agentNotes: follow up.




0111105841     9/15/2011   11:59:31 AM.   Pawan Kumar G P           CU     OUST      Davox Phone Call Out; Customer Contact; Spoek to Joseph - Advised him that the offer is still under
                                                                                     review. Informed him Co allow us sometime for us Lo work the MOD. Scheduled a call back on 09/26.

       5841    9/16/2011    1:39:02 AM    Background Processor      LS     CAPRI     Initial Privacy Statement Mailed

111111584 1    9/19/2011    1:21:2C AM    Poorruma LakshmipaLhy     BK     BK13      CHAPTER 13 BANKRUPTCY FILED Bankruptcy Case 11-58639; Chapter 13; stale: CALIFORNIA; district, NORTHERN;
                                                                                     division: SAN JOSE, by Borrowers: Sandigo, Joseph ; Sandigo, Phyllis, by DeedInDebtors: ; on: 09/15/2011

.1    1.5841   9/19/2011    5:53:53 AM    AM1La   Pandey            CL     RMASN     Blank

       5041    9/21/2011   12:10:02 AM    YaLheendra U              BK     POCR      PROOF OF CLAIM REQUESTED

                                                                                     Total Arrears: 4,927.12
                                                                                     Total Payoff : 373,927.12

MIMMW5841      9/21/2011   12:10:26 AM    YaLheendra U              LG     AFFBRK    ESCROW/FEE BREAKDOWN NEEDED FOR AFFIDAVIT: Exhibit 'C'

MIIIMI5#41     9/22/2011    4,59:35 AM.   Sunil Kumar Ramachandra   BK     POCQC     Proof Of Claim is audited 6 found correct.

1111115841     9/22/2011    4:59:48 AM.   Sunil Kumar Ramachandra   LG     BRKCOMP   ESCROW/FEE BREAKDOWN COMPLETED

1111105841     9/22/2011    7:33:02 PM.   Background Processor      FORM             PRIVCA Requested 09/16/2011
                                                                                     Printed 09/21/2011

MIMMEM5841     9/22/2011    7:33:04 PM    Bharath HS                BK     POCSC     Proof of Claim Scanned

1111115" ,     9/26/2011    1:54:33 AM    Sunil Kumar Ramachandra   BK     ETOS      Referral sent. through REAL Trans/ETOS:09/26/2011:Law Office of Les Zieve

1111115841     9/26/2011    2:16:50 PM    Pawan Kumar G P           CU     COST      Phone Call Out; Customer Contact; Talked Co Joseph Sandigo and verified last. 4 digits of their SIN.

MMEMMI5841     9/26/2011    2:44:33 PM    Pawan Kumar G P           CS     APCMP     Callback Appointment Completed; Scheduled Callback Appt (ID: 28525) Completed By Agent kumarpaw

M1111E5841     9/26/2011    2:51:16 PM.   Pawan Kumar G P           CU     COST      Davox Phone Call Out; Customer Contact; Spoke to Phyllis - Advised her that the file is under review -
                                                                                     NOticed there was no response after DPGDI - So sent a mail to KN (Sup) to check alai. it.. Could not schedule
                                                                                     an appointment as BK loan. AS the oust wanted a call back - Scheduled a manual callbcak for 09/30.

11111E5841     9/27/2011   12:51:30 AM    Tejavathy Srinivas        BK     POCF      Proof of Claim Filed

                                                                                     Filed on      : 09/26/2011
                                                                                     Total Arrears   4,927.12
                                                                                     Total Payoff : 373,927.12
                                                                                     Copy of Proof of Claim sent to Imaging


0000105841     9/27/2011   12:52:26 AM    Tejavathy Srinivas        BK     STAT      BANKRUPTCY STATUS COMMENTS:Notice of Electronic Claims Filing The following transaction was received from
                                                                                     Shah, Rushabh on 9/26/2011 at 9:52 PM PDTCase Name: Joseph Daniel Sandigo and Phyllis Toni Sandigo Case
                                                                                     Number: 11-58639 Creditor Name: Ocwen Loan Servicing, LLCAttn: Bankruptcy Department1661 Worthington
                                                                                     RdSuite 100West. Palm Beach, FL 33409 Claim Number: 4    Claims Register Total Amount Claimed: $373927.12
                                                                                     The following document(s) are associated with this transaction:Document description:Main Document Original
                                                                                     filename:C:\TEJA\09-26-11\FTL/NG ASSIGNED -TEJA\1111115841N-CAp.pdfElectronic document Stamp: ISTAMP
                                                                                     bkecfStamp_ID=1017961465 [Date=9/26/20111 (FileNumber.19764341-01
                                                                                     1869250162aea2a4de5f68a0e3cbb6217570d317a39652ab062071d7b66b3cf005f917a0b933be789186945f3053f19fd0f9c87422
                                                                                     82f103834481a8b6c41e79011      File another claim




                                                                                                                                                                  OCW 003204
Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 4 of 25




            EXHIBI                              2
         Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 5 of 25

         Ocwen Loan Servicing. LLC
         P.O. Bo.v 24737
OCWEN
         I Vest Palm Beach, Florida 33416-4737
         (Do not send correspondence or payments to the above address.)                        WWW.00WEN.COM.

                                Helping Homeowners Is What We Do! TM


Thursday, September 01, 2016

Phyllis Sandigo
3577 Lynx Dr
San Jose, CA 95136-1426




Your executed Loan Modification Agreement!


Re:     Loan Number:         5841
        Property Address: 3577 Lynx Dr I San Jose, CA 95136

Dear Borrower(s):

We are glad to be able to assist all qualifying homeowners save their homes from foreclosure and thank you for
sending in your completed Loan Modification Agreement.

Included with this letter is an executed copy of your Loan Modification Agreement to keep for your records.

If you have any questions regarding your Loan Modification Agreement, please call our Customer Care Center at
(800) 746-2936 Monday to Friday 8:00 am to 9:00 pm, Saturday 8:00 am to 5:00 pm and Sunday 12:00 pm to 9:00
pm ET, and remember "Helping Homeowners is what we do!"


Sincerely,


Ocwen Loan Servicing, LLC




   This communication is from a debt collector attempting to collect a debt; any information obtained will be usedfor that
 purpose. Non ever, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is not
                      intended as and does not constitute an ((newt to collect a debt     1011,S4 1852
                 Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 6 of 25



                 Ocwen Loan Semcing, LLC
                 P.O. Box 24737
                 Brest Palm Beach,       Ida 33416-4737
  GCYJE     V   (Do not send correspondence or payments to the above address.)                                              WWW.00WEN A-70M




                                              PAYMENT REMITTANCE INFORMATION
                                           1. Make checks payable to Ocwen Loan Servicing, LLC.
                                           2. Always include your loan number with your payment.
                                           3. The down payment must be in the form of certified fund).

                                                OVERNIGHT DELIVERY
                                          al.oney Order Sr Certified Cbecks Onlvl
                                              OCWEN LOAN SERVICING, LLC
                                            ATTN: CASHIERING DEPARTMENT
                                              1661 Worthington Road,Suite 100
                                                West Palm Beach, FL 33409
                MONEY I;RAM                                          BANK WIRE
                RECEIVER CODE: 2355                                  BANK: Wells Fargo Bank, NA
                PAYABLE TO: OCWEN LOAN SERVICING, LLC                San Francisco, California
                CITY: ORLANDO                                        ABA: 121000248
                STATE: FLORIDA                                       ACCOUNT NAME: Ocwen Loan Servicing, LLC
                REFERENCE: LOAN NUMBER           5841                ACCOUNT NUMBER:=M3352
                AGENT LOCATER: (SOO) 926-9400                        REFERENCE: Loan Number, Property Address,
                                                                    and Borrower Name
                BY WLIOC
                                                                     Email: Trans forfunds@newen,com with the details
                Code City: Ocwen
                                                                    of the wire.
                State: FL
                Reference: Loan ii 5841


                                                 LOAN MODIFICATION AGREEMENT

Oewen Loan Servicing, LLC ("Oewen") is offering you this Loan Modification Agreement ("Agreement"), dated 01/2312, which
modifies the terms of your home loan obligations as described in detail below:

A.         the Mortgage, Deed of Trust, or Security Deed (the "Mortgage"), dated and recorded in the public records of Santa Clara
           County, and
B.         the Note, of the same date and secured by the Mortgage, which covers the real and personal property described in The
           Mortgage and defined therein as the "Property", located at 3577 Lynx Dr San Jose, CA 95136.

Pursuant to our mutual agreement to modify your Note and Mortgage and in consideration of the promises, conditions, and terms
set forth below, the parties agree as follows:

1.         You agree that the new principal balance due under your modified Note and the Mortgage will be $374,2:2.19. Upon
           modification, your Note will become contractually current.
2.         You promise to make art initial payment in the amount of S1,597.56 on or before 2/15/12, after which you will commence
           payments of principal and interest in the amount of $1,325.79 beginning on 3111:2 and continuing on the same day of each
           succeeding month until all amounts owed under the Note and Modification arc paid in full.
3.         Any payments due for taxes and insurance will be your responsibility in addition to the payments of principal and interest
           required under the terms of this modification. If this loan is currently escrowed,Ocwen will continue to collect the escrow
           amounts with your monthly principal and interest payment.




                                                                   Page'_ of 4
1    15541                                                                                                                                      356768
 SBALLEFAL23
          This ro mmunicaiio     is fr OM a debt collector attempting to COiked a debt; any information obtained will be used for that purpose.
     Hov:ever, if the debt is in active bankrupicy or has been discharged through bankruptcy, this connnunication ra ,;Lit intended as and does not
                                                            constitute on attempt to collect a debt.
                                                                                                                                          NAPS te 1852
                        Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 7 of 25



                     Ocwen Loan Servicing, LLC
                     P.O. Box 24737
                   I West Palm Beach, Florida 33416-4737
         c    E   u (Do nor send correspondence or payments to the above address )                                           \1"..V.00 WIN.0 OM


4.                Upon Modification, the annual rate of interest charged on the unpaid principal balance of your loan will be 2.S750!4, This
                  rate will remain in effect until the maturity date of your loan.
                  You promise to make payments of principal and interest on the same day of each succeeding month until 12/1136, at which
                  time a final balloon payment in an amount equal to all remaining amounts under the Note and Modification will be due.
    6.            You will comply with all other covenants, agreements and requirements of your Mortgage, including without limitation,
                  the covenants and agreements to make all payments of taxes, insurance premiums, assessments, escrow items, impounds
                  and all other payments that you are obligated to make under the Mortgage, except as otherwise provided herein.
    7.            If you sell your property, refinance or otherwise payoff your loan during the 12 months following the date of Modification,
                  the Modification will be voidable at the sole option of Ocwen and all amounts owed under the obligations existing prior to
                  the Modification will be due and owing.
8.                You understand and agree that:


                  (a)      All the rights and remedies, stipulations and conditions contained in your Mortgage relating to default in the
                           making of payments under the Mortgage will also apply to default in the making of the modified payments here
                           under.

                  (b)      Al] covenants, agreements, stipulations and conditions in your Note and Mortgage will remain in full force and
                           effect, except as herein modified, and none of the your obligations or liabilities under your Note and Mor.gage
                           will be diminished or released by any provisions hereof, nor will this Agreement in any way impair, diminish or
                           affect any of Ocwen's rights under or remedies on your Note and Mortgage, whether such rights or remedies arise
                           there under or by operation of law. Also, all rights of recourse to which Ocwen is presently entitled against any
                           property or any other persons in any way obligated for, or liable on, your Note and Mortgage are expressly
                           reserved by Ocwen.

                  (c)      Any expenses incurred in connection with the servicing of your loan, but not yet charged to your account as of the
                           dale of this Agreement, may be charged to your account after the date of this Agreement.

                  (d)      Nothing in this Agreement will be understood or construed to be a satisfaction or release in whole or in part of
                           your Note and Mortgage.

                  (e)      You agree to make and execute such other documents or papers as may be necessary or required to effectuate the
                           terms and conditions of this Agreement which, if approved and accepted by Ocwen, will bind and inure to your
                           heirs, executors, administrators and assigns.

                  (f)      You understand that this agreement is legally binding and that it affects your rights. You confirm that you have
                           had the opportunity to obtain independent legal counsel concerning this Agreement and are signing this
                           Agreement voluntarily and with full understanding of its contents and meaning.

                  (g)      Corrections and Omissions: You agree to execute such other and further documents as may be reasonably
                           necessary- to consummate the zansa       contemplated herein or to perfect the liens and security interests
                                tied to -ecure the pay        loan videnc.ed by the Note.



                  OcksLn   oan Servicing. LLC                                            cph Sa digo
                              Bendiane Zephif
                  By:
                                                                                      PhylliscS iilivo
                               Authorized Officer



                           AUG 3 0 2016

                                                                     1.22.tt 3 of 4
I       I.554 I                                                                                                                              356169
    SBALLF.FM.23
             This communication is from a debt collector attempting to collect a debt; any h!formalion obtained will be usedf.ir that purpose.
         However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is not intended as and does not
                                                             constitute an attempt to collect a debt.
                                                                                                                                         NMLS 1852
                   Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 8 of 25


               Ocwen Loan Servicing. LLC
               P.O. Box 24777
               West Palm Beach, Florida 33416-4737
 oc     E N   (Do not send correspondence or payments to the above address.)                                        \V %VW    WEN.CC)Nt

01/2311 2




Joseph Sandigo
Phyllis Sandigo
3577 Lynx Dr
San Jose, CA 95136

                                                     BALLOON DISCLOSURE

Loan Number;                  IM115841
Property Address:             3577 Lynx Dr San Jose, CA 95136

The loan modification for which you have applied contains a balloon provision. This means that even if you make all payments full
and on time, the loan will not be paid in full by the final payment date. A single balloon payment will be due and payable in full on
1211/36, provided that all payments are made in accordance with the loan terms and the interest rate does not change for the entire
loan term. The balloon payment may vary depending on your payment history', and, if you have an adjustable rate mortgage, any
interest rate changes that occur during the life of the loan.

Neither Ocwen Loan Servicing, LLC nor any lender to which your loan is transferred or assigned is under any obligation to finance
the amount of the balloon payment. In addition, the value of the real estate securing this loan may change during the term of the
loan. On the date the balloon payment becomes due, the value of the real estate may not be sufficient to secure a new loan in an
amount equal to the balloon payment.

1/we have read         above disclosure and ackno,            eiving a copy by signing below.



            Oc fen Loan Servicing, LLC                                          a   ph Sandigo

            By .        Bpndiane Zephir
                                                                               Phyllis Sancti
                        Authorized Officer


                      AUG 3 0 2016




                                                               Pact 4 of 4
Mi115841                                                                                                                               356768
SBALLEFW1.23
       This communication isfrom a debt collector attempting to collect a deb:: any information obtained will be usedfor that purpose
   However. fi Me debt is in acme bankruptcy or has been discharged through bankruptcy, Ow conurmincarian is not intended as and does no;
                                                   constitute an tittempt :o collcct a debt.
                                                                                                                                 Pa4LS # J852
Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 9 of 25




             EXHIBIT 3
             Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 10 of 25




                                                                                             1651 Worthington Road, Suite 100
                                            Ocwen Loan Servicing, LLC                              West Palm Beach, FL 33409
                                                      WWW.00WEN,COM                                 Toll Free: (800) 746 - 2936
         ()c.v./F. '4                         Helping Ho►neowners Is What We Doi '41


 08/04/2016                                                                                                  Loan Number:          84



         Phyllis Sandigo
         Estate of Joseph Daniel Sandigo
         3577 Lynx Dr
         San Jose, CA 95136-1426

                                                                                                    Property Address: 3577 Lynx Dr
                                                                                                                San Jose. CA 95136




Dear Phyllis,

Our company has recently received a request for information on the above referenced loan, which is enclosed for your review.



Sincerely,
Ocwen Loan Servicing, LLC




NMLS # 1852                                                                                                            PAYHISTWFDM
This COMMUnie(111.017 is from a debt collector attempting to collect a debt; any information obtained will be usedfor that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this C01771177117iCal %On is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
attempt to collect a debt from you personally.
                                                             Page 1 of 12



                                                                                                            OCW 000954
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 11 of 25




Loant4:1M5841

Customer Name(s):           Phyllis Sandigo
                            Estate of Joseph Daniel Sandigo

check / Ref.   Date         Dew          Date
Number         Payment      Payment      Aseessed/Tr   D''dPth"             :p7lrendt/               a:1011
                                                                                            ' PIPTIleP
                                                                                            A                 141:1,1retlele      757071' 40.   °
                                                                                                                                                P1::11 0"410   tr 04.9•8      F
                                                                                                                                                                              C:3"."'"0        S
                                                                                                                                                                                               Arlia     7 krk   'l.1'.t   5Pr.
                                                                                                                                                                                                                              '"     ::Z   w
                                                                                                                                                                                                                                           re           S.11.P.2. '.
               Due          Ante need    a nuctien                          Assaseed                                                                                          Deeediptien I.
                                         Date

                                                                                                                                                                              .510.00                               1369,000 00                 50.00           10.00
                                                       001.17,6"."
                                         07/154011     Loan                  43611,904.30   4369500.00                    1400 10.00            00.00                 10.00   50.00            5105.70              $369.000.00                 50.00       5105.10
                                                       oulocursinent

                                         09/12/2031    Property                   41050              $0.00                $0.00   30.00         00.00                 $0.00   410.50           50.00                         1050               /0.00           50.00
                                                       Inspecnen     r,..
8318027        07/01/2011   09/12/2011                 Payment                 12.114.06             00.00           12.114.06    30.00         50.00                 10.00   10.00            30.00                6369.000.00                 $0,00       5105.70

                                         09/15/2011    Bankruptcy                   50.00            10.00                10.00   80.00         50.00                 50.00   $0.00            10.00                5369.000.00                 $0.00       $105.70
                                                       Escrow
                                                       Adjustment

                                         09/15/2011    Bankruptcy                   50.00            10.00                10.00   10.00         10.00                 $0.00 10.00              60,00                1369.000.00                 00.00       1105.70
                                                       Escrow
                                                       Adjustment

                                         0949/2011     late Charge •                MOO              $0.00                10.00   10.00         10.00                 10.00 10.00              50 00                         10.00              00.00          10.00
                                                       Alt Payment
                                                       Plan

                            0949/2011                  Atiplan                      50.00            10.00                50.00   50,00         50.00                 10.00   10.00            10.00                1369,000.00                 90.00       5105.70
                                                           pent,
                                                       Ad
                                                       Adjustment

25002913                    10/17/2011                 Pi • Petition               510.00            30.00                50.00   10,00         10.00                 10.00   10,00            510..00              1369,000.00                 50.00       $115.70
                                                       Payment

                                         10/19/2011    Fietnew el                4150.00             10.00                10.00   00.00         $0.80                 10.00 -5150.00           80.00                         $0.00              00.00          10.00
                                                       Plan/Bette. of
                                                       Appeemi.

8555696                     10/242011                  Payment                 17.114.06             10.00                30.00   $0.00         $0.00                 6050    50.00            50.00                5369.000.00             1000            1115.70

               0401/2011    10/242011                  Payment                      50.00            $0.00           02,114.06    $0.00         50.00                 10.00   60.00            50.00                5369.000.00                 50_00       $115.70

2502179                     11/15/2011                 Pre Petition                010.00            $0.00                ;0.00   10.00         50.00                 10.00   50 00            110.00               1369.000.00                 $0.00       0126.70
                                                       Payment

0690317                     11/23/2011                 Payment                  52.114.06            10.00                00.00   10,00         50.00                 10.00   10,00            50.00                5369.000.00                 50.00       1125.70

               03/01/2011   11/23/2011                 Payment                      50.00            00.00           $2,114.06    $0,00         $0.00                 50.00   10.00            50.00                0369.000.00                 00.00       0125.70

                                         12/01/2011    PlelpEtty                    00.00            30.00                $0.00   $0.00         $0.00                 50.00   5900             10.00                         50 00          SO 00              10.00
                                                       ktakelt en Fee

                                         175714011     Pr015. 11/                   10.00            10.00                $0.00   10.00         $0.00                 10.00   50.00            50.00                         50.00          00.00              10.00
                                                       keSpeCtlan F

2504006                     12/19/2011                 Pre Petition                $10.00            80.00                $0.00   50.00         50.00                 10.00   50.00            510.00               1369.000.00             50,00           5135.70
                                                       Payment

0017022                     12/28/2011                 Payment                 12.114.06             00.00                10.00   30.00         50.00                 BOBO    50.00            10.00                1369.000.00             00.00           9135.70




NMT,S ii I R52                                                                                                                                   PAYHISTWFDM
This communication isfrom a debt collector attempting to collect a debt; any information obtained will be usedfor that purpose However. if the debt is in active
bankruptcy or has been discharged through bankruptcy, this communication is purely provided to youfor informational purposes an/)r with regard to our secured hen
on the above referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                                                                               Page 2 of 12




                                                                                                                                                                                                           OCW 000955
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 12 of 25




Check / Pe/.   Dote         Dab          Date          Description      LmArdt,        41 In
                                                                                           pr . t   .   ,,,,,00,1..           E
                                                                                                                              As, zc   w
                                                                                                                                       .,..   ?
                                                                                                                                              , sittog   ,,ziz...
                                                                                                                                                         1.                 F
                                                                                                                                                                            ( r.. / Other   LnS
                                                                                                                                                                                              pra        .   =41141         fall%           Ss
                                                                                                                                                                                                                                            . :4P/7/
Number         Payment      Payment      Admen..0tre                                                                                                                                                            1904
               Duo          nocoload     aneactInti                     Assessed                                                                                            Denst1Ptin01
                                         Date

               10/01/2011   12/21/2011                 Payment                 60.00            $0.00           12.114.06     60.00           $0.00                 $0.06   60.00           50.00             6369.000.00           10.00      $135.70

0475660                     01/12/2012                 S05prnae              $960.94            $0.00                 10.00   $0.00           60.00                 60.00   $0,00           $960.94           630,000 00            10.00    11,096.64
                                                       Payment

                            01/17/2012                 Payment                 $0.00            00,00                 $0.00   $0.00           E0.00                 $0.00   $0.00           '$160.94          9369.000.00           40.00      $135.70

2506022                     01/17/2012                 '105e Pent/en          $10.00            $0.00                 $0.00   $0.00           $0.10                 60.00   $0.00           510.00            1369.000.00           10.00      6195.70
                                                        Payment

05930                       01/31/2012                 Forbearance           0960.94            10.00                 9000 10.00              50.00                 10.00   50.00           1950,94           6369.000.00           $0.00    91,106.64
                                                       Payment

05930                       01/31/2012                 01tplan                 50.00            $0.00                 $0.00   $0.00           1.0                   $0.00   $0.00           $0.00             6369.000.00           00.00    11.106.66
                                                       Suspense
                                                       ateustmere

                            02/1e/2012                 Rmten el             5150.00             10.00                 90.00   90.00           $0.00                 60.00   9150.00         10.00             $369000.00            10.00    $1,743.26
                                                       PlheyNatiee 00
                                                       App.anncs

05933                       02/14/2012                 Fa/0a et M0*         $636.62             $0.00                 MOO     60,00           $0.00                 60.00   $0.00           $63112            93E9,000.00           10.00    41.743,26
                                                       Payment

05933                       07/14/2012                 4 8nte^                 $0.00            $0.00                 10.00   10.00           50.00                 10.00   $0.00           90,00             1369 000.00           10.00    91,743.26
                                                       Stespanle
                                                       41j051ment

                            02/14/2012                 Peyment              .0636.62            60-00                 10.00   80.00           96.60                 60-00   90,00           .61.597.56        6369,000.00           $0.00      $145.10

                            02/14/2012                 Pruscipal            9456.62          9406.61                  60.00   30.00           60.00                 80.00   $0.00           $0.00             3364,51330            10.00      $145.70
                                                       Ppymept

25000113                    02/21/1012                 PhePatilliOn          $10.00             $0.00                 50.00   60.00           90.00                 30 04   50.00           610.00            $360,513.32           1000       $155.70
                                                       Payment

9122064                     03/13,2012                 Forbearance         81.597.56            $0.00                 90.00   $0.00           10.00                 50.00   10.00           SI 597.56         93E0.513.36           $0.00    11.753.26
                                                       Payment

9122869                     03/13/2012                 Altpian                 50.00            $0.00                 $0.00   10.00           60.50                 50.00   10.00           $0.00             6360.513,30           10.00    61.753.26
                                                       Suspense
                                                       Adjustment

                            03/13/7012                 Payment              4637.19             00.00                 10.00 10.00             $0.00             10.00 10.00                 41397.5.6         1361.533,36           50.00     9155-70

                            03/13/2012                 PelnesPel            $637.59          1637.09               10.00      50.00           90.00             50.00       50.00           90.00            9317.075.29            30.00     1155.70
                                                       Payment

               11/01/2011   03/13(2012                 Payment                 50.00            13.65         12,107.62       30.00           50.00             50.00       9000            90.00            9367.871.99            10.00      9155.70

                            04/03/2012                 eltplan                 $0.00            $0.00              10.00      10.00           90.60             10.00       00,00           5770.25          9367.071.11            50.00      192598
                                                       Suspense
                                                       Adjustment

                            04/05/2012                 Mat Servk•A           $10.00             $0.00                 60.00   50.00           90.00                 30_00   010.00          $0.00             9366,513 36           10.00        40.00
                                                       Feat

                            0405/2012                  P73pe7P,              $1050              00.00                 $0.00   $0.00           $0.00             $0.00       110.50          $0.00             *366.51336            90.00        $0.00
                                                       inme:bon Fee

                            0405/1012                  Anploe                  60.00            $0.00                 $0.00   $0.00           10.00             $0,00       90.00           4772.211         6367,07144             10.00     6155.70
                                                       Suspense
                                                       Adjuttrnent -
                                                       REV

               11/01/2011   04/05/2012                 Payment • REV           90.00           41.65         42,107.62        10.00           50...60           50.01 90.00                 90.00            1367.675.39            10.00     5155.7D

                            0405/2012                  Principal            4637.89         4627.89                   $0.00   10.00           00.00             60.00       $0.00           00.00             $300,573.36           40.00     9155.70




NMLS # 1852                                                                                                                                         PAY111STWFDNI
This COMMUlliCaliOn rs from a debt collector attempting to collect a debt; any information obtained uall be usedjiir that purpose However. if the debt is in active
bankruptcy or• has been discharged through bankruptcy, this communication is purely provided to you Tor informational imposes only with regard to our secured lien
on the above referenced property. R is not intended as an attempt to collect a debt from von personally
                                                                                                         Page     3 of 12




                                                                                                                                                                                                        OCW 000956
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 13 of 25




Check / Ref.   Dote         Date         Dam            Descriptiert      Amount          Principe!      merest            Easton       Opthena     Lose         Fettai Other   Suspense      Principe/         Escrow           Steepen.
Number         Payment      Ineyment     Assitseed/Tr                     Applied/        Application    Application       Appikat.     Precincts   Charges      pen            ReelItellen   Babe.             Bahama           sates.
               Due          Received     smartie,                         Assessed                                                                               Dewlaplien)
                                         Date

                                                        Payment • REV

                            04/05/2012                  Payment -REV           6637.119          $0.00            moo $0.00             moo              $0.00   6400           61,597.56      530651326                 $0.00    $1.75324

                            04/05/2012                  Apia,                    50.00           30,00             50.00   10.00        10.00            50 00   50.00          50.00          5366.513.38               10.00    31,753,26
                                                        Sweet,.
                                                        AdioNnent •
                                                        REV

                            04/05/2012                  rerbearaece         -11,597.56           50.00             50.00   90,00        50.00            10.00   50.00          40.597.56      5366.51338                10.00     $155.70
                                                        Payment • REV

                            04/05/2012                  5090e96e              -8155.70           $0.00             10.0D   60.00        50.00            10.00   50.00          4156.70        3368513.30                50.00        MOO
                                                        Traisetee

                            04/05/2012                  (lob/pM               5135.20         $135,20              60.00   $0.00        60-00            10_00   50.00          50.00          6360.3711,16            18.00          60.00
                                                        Balance
                                                        Adjustment

                            04/05/2012                  Lab Charge            6634.20           10.00              50.00   50,00        50.00          5634.20   60.00          50.00          6360.370,10               10.00        60.00
                                                        Waived

               1001/2011    02/05/2012                  Payment              52,110.50          10.00          52.110.50   50.00        50.10            50.00   50.00          30.00          5368438.18                50.00        50.00

               12/01/2011   04/0502012                  Payment              32,110.50          10.00          62.110.50   5000         50.00            50.00   50.00          30.00          53611.3711.111          10.00          50.00

               01/01/7012   04/05/2012                  Payment                695932            50.00           6959.32   50.00        50.00            60.00   60.00          50.00          130837838                 60.00        60.00

               02/01/2012   04/05/2012                  Payment               595932             00.00           $959.32   10.00        1040             60.00   60.00          10.00          13E837030                 60.00        80.00

                            0405/2012                   Escrow Account        5327.69            00.00             50.00   532739       50.00            50.00   50.00          50.00          5366.378.18          0327.69           60.00
                                                        Adjustment

                            04/05/2012                  erIncesid           -$5.934.01      45,1134.01             5400    90.00        50.00            50.00   60.00          10.00         5374,21349            $327.69           60.00
                                                        Balance
                                                        Adjustment

                            04/05/2012                  liestratei           51,418.20          10,00              50.00   00.00        30.00            60.00   50.00          50.00         5374.21249            5327.69           5000
                                                        5411pente

               03/01/2012   00/00/7012                  ibyinont             51.597.36        $029_27            6096.55   1771.77      60.00            50.00   10.00          50.00          5373482.95           3599..        $1,418.20

                                         04/0612012     Property              -5109.00           60.00             60.00   10.00        10.00            10.00   -610900        1090                  10.00           1000            80.00
                                                        Salluagen
                                                        Expense

                            04/09/2012                  Property              5109.00           goo               50.00    50.00        60.00            60.06   5109,00        10.00          5373,7E2.95          5599.46       01.309.20
                                                        Valuation
                                                        Expense

                            04/09/2012                  Irraestor             -5109.00          80.00              50.00 moo            moo              moo     50.00          50.00          5311.777.95          0599.26       11.218.70
                                                        Sworn.
                                                         Adjustment

9229892                     04/09/2012                  Payment              51.597.56          60.00              60.00   071.77       1040             50.00   50.00          $000           5373462.95           5871.23       11409.20

               0410112012   04M/2012                    Payment                  50.00        1430.27           1895.52    50.00        50,00            10.00 10.00            10.00          5373.352.68          6671,23       11.309_20

               05/01/2012   04/09/2012                  Payment                  50.00        $43130            5093.29    10.00        50.10            $0.00   50.00          50.00         5372.921.30           $871.23       61.309,20

                                         04/20/2012     Tin                 -82.552.66          00.00             60.00    -62,552.66   50.00            60.00   50.00          5000          5372,921.36         -01.661.43      01.309.20
                                                        DIshursernent.5
                                                        ONTO CLARA
                                                        COUNTY

                                         04/30/2012     besubbe             41,173.00           50.00             50.00    41.173.00    50.00            50.00   50.00          50.00          5312.021.36        .52.834.43      61.309.20
                                                        Disbursement
                                                        -STATE FARM




NMLS # 1852                                                                                                                                       PAY111STWFDM
This communication isfrom a debt collector attempting to collect a debt; any injOrmation obtained will be used,%r that impose However. 'the debt is in active
bankruptcy or has been discharged through bankruptcy, this co»ununication is purely provided to you for informational purposes 0/7/y virh regard to our secured lien
on the above referenced property. h is not intended as an attempt to collect a debt _from you personally
                                                                                                         Pa2e 4 of 12




                                                                                                                                                                                            OCW 000957
              Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 14 of 25




check / A..   Date          Data         Date          Description      Amt..           Prhselpal      Interest          Eons          opthenal   tem            Fees/ Other    Suspenee     PrInelpal       Exesaw           5espeate4
Number        Payme.        Payne..      Almassed/Te                    Applied/        Applitellen    Applecatima       Appllediae    Preclude   Chmlese        450.           APpletadon   tratance        Bela.*           BMW.
              Due           Rerelved     ermettlen                      Assessed                                                                                 Desertpdado1
                                         Ont•

                                         06/04/2017    Ttarnattion             50.00           MOO               60,00   90,00         10.00           50.00     50.00          50.00               $0.00             50.00        50.00
                                                       0118.•ty Ode

9514794       06/01/2012    06/12/2012                 P Ayment            $1.032.93        9432.33            1093,46   1507.14       50.00           50,.00    60.00          50.00         3372.4119.05     42,347,29       01,309.20

              06/01/2712    06/12/0012                 Poymett1            11,13293         1437.33            0653.46   1271.77       1040            $0.00     50.00          1235.37       0372010.05       47,582.56         5235.37

                                         06/25/2012    Tax Clerat          $1.367.65          50.00              50.00   11.367.65     30,00           60.00     50.00          50,00         0372.459.05      .51,215.01      $1.544.57

                            07/05/2017                 W0956.             41.309.70            80.00             50,00   10.00         10.60           60.00     50,00          60.00         5372,469.05      41,215,01       01.544.57
                                                       51.1.3pmeae
                                                       AdjuStm.1311

                            07/05/2012                 Escrow Payment        537944            80,00             60.00   197944        60,00           60_00     50.00          50.00         5372,92138         450734            00.00
                                                       Received

                            07105/2012                 5023me9.              5329.56          10.00              50.00   10.00         80.00           50.00     50.00          532956        1372.409.05             10.00      5329.56
                                                       Psymant

                            07/05/2012                 Ezdow Payment         5979.64          60.00              50,00   9979.62       60.00           50.00     50.00          50.00         5372.409.05       .6235.37         833537
                                                       900 load

                            07/05/2012                 501.98..              5329.55          60.00              80,00   10 CO         30.60           50.00     50.00          3379.55       1372,415.05        4235.31         5564.93
                                                       Payment

05972         07/01/2017    07/12/2012                 Payment             01,170.50        5433,37           1897_47    1274,27       30.00           50,00     60.00          -5379.56      5372.055.68        $274.37           60,00

                            07/12/2012                                      5327.06         9327.06              50.00   60.00         00.00           50,00     50,00          50.00         8371,726.62        8274.27           60.00
                                                       rsa7nt
                                                           'l Fr

              07/01/2012    07/12/2012                 Payment             11.59756         5433.37           6692.47    1271.77       Moo             50.00     50.00          60,00         5372,055.66          336.40        5564.93

059110        0001/2012     00110/2012                 Payment             $1,600.06        5435.13            583560    9273.27       10.613          60.00     50.00          50.00         5371,29303         6540.51           10.00

              09/01/2012    01/10/2012                 Payment             81,600.06        1434.41            5001.39   527477        90,40           50 00     60.00          67,50        5371,621.27         6308.17         5567.43

05985         03/01/2012    00/10/2012                 Payment             51,600.06        8425.23            6893,56   1274.27      150.00           So 00     60.00          50.00         5370.857,20        022.51            fun

              09/01/2012    09/10/2052                 Payment             11.600.06        1435.45            6097.3.1 1271.77        50.10           50.00     60.00          62.50         5371.185.82        5579.94         1569.93

05993         113/01/2012   10/03/2012                 NY... ,             $1,500.06        5437.20            6350.55   8274.27       50.00           5.0..00   00.00          60.00         5370,41942        51,097.06          $0.00

              10/01/2012    10/09/2012                 Payment             81,600,06        5436.49            6999.30   9271.77       60.60           60.00     60,00          62,50         5370,749.33        1651.71        0572.43

10246726      11/01/2012    11/13/2012                 Psyment             01.600.06        1430.33           598746     5272.27       50.00           50.00     60.00          60.00         1369,991.59       32.37135           00.00

              11/01/2017    11/13/1012                 Payment             $1,600.06        443744             5855.75   1771.77       90.00           00.00     50.00          57,50         4370,311.79       81.123,46        5574,93

                                         11/20/2012    Tee                41,075.82           50.00              50,00 41,92548        30,00           50.00     80,00          50.00        3170,311.79           847.66        5574.93
                                                       Disbursement-5
                                                       ANTS CLARA
                                                       COUNTY

06004         12/01/2012    1270302012                 Payment             $1.600.136       0239.36           5806.41 1274,27          50.60           5040      5040           58.80        0364542.21           $569.110         $0.00

              12/01/2012    12/03/2012                 Payment             0.60506          6431.56           5857.21    6271.77       50.60           60.06 10.00              52,50         8369,073,21        531443         6577,43

                            12/31/7012                 Palmed en               57.16          10.00             60.00    17,16         50,40           50.00     54,00          10.00         8369,573.21        8326.59        5577.43
                                                       /1040 3000535

10530907      01/01/2013    01/11/2013                 Payment             11,600.05        5440.43            500536    927437        50.50           50.00     10.00          90,00         0369,101.75        $1151.23          50.00

              01/01/2013    01/11/2013                 PloymOnt            01,600,06        6439.64           185415     1771,77       50.00           50.00     50,00          37.50         6363433.57          859826         5579.93

06016         02/01/2013    01/29/2013                 Payment             31,600.06        0441.46           9864.31    5274,27       50.00           50.00     50,00          50.00         63E6.660.30       61,125.50          50,00

              02/01/7013    01/29/2013                 Paymern            11,600.06         5440.69           4805.12    1771.77       5020            60.00     50.00          02.50         5361.992.86        307513         0562,43




 NMLS # 1852                                                                                                                                      PAYHISTWFDM
This communication is'Com a debt collector attempting to collect a debt: any information obtained mill be usedfor that purpose. However, if the debt is in active
bankruptcy or has been discharged through bankruptcy. this communication is purely provided to youfor it fonnanonal purposes only with regard to our secured lien
on the above referencedproperty. If is not intended as an attempt to collect a debt from yon personally
                                                                                                       Pne 3 of 12




                                                                                                                                                                                           OCW 000958
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 15 of 25




Check / Per.   Date           Date          Date          Daserlallen       *meant          Principal     [*0091St          Escrow        optienal     Leto          Feet' Othgr    Strepeeeds     Principal      Eerraw         005plince
Number         Payment        Payment       5444454d/Tr                     Applied/        Appllentlen   Appllewthla       ApPlisatien   Pnocalets.   Cheeses       pee            Applielkieln   tialanee       548098*        /Were-.
               Due            Roertiverl    aleanCtion                      Aememad                                                                                  Deserlatlani
                                            Date

06073          03/01/2013     03/04/2013                  Payment              01,600.06        144234            650325    5274.27       50.10             10.00 10.00             $0.00           1365.217.76      61.399.77        10.00

               03/01/2013     03/04/2013                  Payrn5lat            11.60076         1441_74          1004.05    1271.77       0020              5000     50.00          $2.50           5360551.14       $1.141.00      0584.93

                                            03/22/2013    Ter                 -31.075.52          50.00            10.00 4177572          10.00             60.00    90,00          30.00           0365.551.14         566.08      3554.93
                                                          01e6nesement-5
                                                          ANTE QAT A
                                                          COUNTY

06020          04111/7013     04/01/2013                  Payment              51.60275         6443.60           9882,19   5277.06       50.00             50.00    00.00          00.00          5367,774.16         6601.01        $0.00

               14/01/2013     04/01/1013                  Payment              31.60245         1442.00           359749 1271.77          50.00             10.00    10.00          6529            1368.108.34        6337.55      9590.22

                                            04/24/2013    Inturante           41 073.00           10.00             60.00   41,073.00     60.00             10.00    50.00          10,00           93611,10034       .1736.15     159022
                                                          Disbursement
                                                          -STATE FARM

11307414       05/01/2013     05/16/2023                  Payment              11.602.05        1444.66          1881.13    5277.06       90.00             60.00    SPAM           10,00           636732950         4194.43         $0.00

               05/01/013      05/10/2013                  Payment              11.602.55        1443.56           6841.93   5271.77       50.00             10.00    50.00          65.29           6367,664.45       4463.311      5595.51

6042                          05/29/2013                  Ewen P8Ym 50l          5186,09          10.00             60.00   1186.09       10.00             50,00    9000           50,00           5372.921.38      43,538.53        $070
                                                          Peselerd

                              05720/2013                  Eattaw Payment         6106.09          00.00             0100    518E49        10.00             10.00    10.00          00,00           0367.664.40       4277.29       5595.51
                                                          Peoelbed

11540936       06/01/7013     06/13/2013                  Payment              11.43045         9440.73           380046    9105,06       50.00             10.00 90.00             00.00           0366483.77          096.22        50.00

               06/01/2013     06/13/1013                  Payment              $1.430.05        $444.93           5e80.86   1271.77       1020              00.00    $0.00          4166.71         S367.219.55         •$532       9428-50

BM                            osmrzon                     Escrow Payelfal       5157.64           60.00            10.00    5157.64       SO.00             50.00 10.00             10,00           0372421.38      43436.95          $0.00
                                                          Recelved

                              0601/2003                   Ewan Payment          0111774           80.00            60,00    5157,64       10,00             50.00    10,00          90,00           6367.219.55       0182.12       0425,60
                                                          Recelytel

11754603       07/01/2013     07/17/2013                  Payment              $1,430.85        5446-80           0878.99   6105.06       5040              50,00    50.00          50.00           0366.436.97        $358.93        90.00

               07/01/2013     07/12/2013                  Payment              01..330.85       8445.39           667970    5271,77       00.00             50.00    50.00          -1116.71        5366.773.06        $453.59      9262.09

                                            07/16/2013    Ew3. errand           .13121            50 00            60.00    431.25        50.00             50.00    50.00          $0.00           6366.773.56       5422.61      1232-09

01059          06/01/2013     08/05/2013                  Payment             11,415.21         5447.07          1877.92    959.42        10.60             50.00    00.00          90.00           1315.989.10       9447.06         50-00

               05/01/2013     011/05/2013                 Payment             11.41541          1447.06          1078.73    1271.77       10.60             10.00 10,00             4182.35         0366,32650         $694.38      MT.
06063          09/01/2013     09/09/2013                  Plyment             11.415.71         644534           1576.85    559.47        60.50             00.00    5000           1000           1365,540.16        9036.45         60.00

                              09/09/2013                  Slapense            01,415.21           50.00            67.00    10.00         00.00             60.00    50.00          51,415.21       6366326.50         5694.38    51.494.95
                                                          Payment

06071          10/01/2013     09/30/2013                  Payment             91,415.21         545042           5375.77    109.42        60.00             1.0.00   00.00          10.00          1365490.14         5625.90         S0.00

               09/01/2013     09/30/2013                  Payment             91.415-21         5448.13          5877.66    5271,77       60,0              60.00    00.00          4153.35         $365,575.37        5966.15    51,317.60

06079          11/01/2013    11/05/2013                   Pay10e00            11-415.21         9451_09          0E74,70    15442         10.00             $0.00    00.00          10.00           5364.639,05       171132          $0.00

               10/01/2013    11/05/2013                   %Min0               11.415,21         1449 21          0870,58    9271.77       9010              60.00 10.00             .1182,35       0365,42916       11,23742      11.13025
06084          12/0112013    12/09/2013                   Pey000.             11.415,31         1457.18          6373.61    159.42        50.10             10.00 10.00             10.00          1364.15677         $804,74         107 0

               11/01/2013    12/09/2013                   Payment             91.415,21         0450.20          9575,51    0271.77       50.00             00.00    10.00          4182,35         3364,978.56      $1,509.69      6947.90

                             12/31/2013                   irctne It on           011.65           10.30            5073     111.65        90.00             00.00    50 00          90.00           9364,970.66     11,521.34       5047,00
                                                          ES.. AMCOR.

06090          01/01/7014   _ 01/15/2014                  Payment             51.415.71         1453.26          5972,63    009.42        90.00             1070     30 00          60.00          5363.733.61        190571          $0.00




NMLS # 1852                                                                                                                                       PAYIIISTWFDM
This communication isfkom a debt collector attempting to collect a debt: ant information obtained will be usedfor that purpose. However, if the debt is in active
bankruptcy or has been discharged through bankruptcy. this com»umication is purely provided to y011for informational purposes only with regard to our secured lien
on the above referenced property. It is not intended as an attempt to collect a debt from you personally
                                                                                                          Page 6 of 12




                                                                                                                                                                                                OCW 000959
                 Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 16 of 25




 Check / Ret.
 Member
                 Date
                 Payment
                 Due
                              DOM
                              Payment
                              Iles:Weed
                                           Date
                                           Saselled/T1
                                           onsertlian
                                                         DesmiptIon        Amount
                                                                           Applied/
                                                                           Assessed
                                                                                          Principal
                                                                                          Anparetlen
                                                                                                        Interest
                                                                                                        Appaentlen
                                                                                                                          Escrow/
                                                                                                                          Appitmslon
                                                                                                                                       Optional
                                                                                                                                       Products
                                                                                                                                                  Late
                                                                                                                                                  Charge.
                                                                                                                                                               Fees/ Other
                                                                                                                                                               (See
                                                                                                                                                               DeserlptIon1
                                                                                                                                                                              APPlicatles   :.",:tr v.
                                                                                                                                                                                                     ..r..,             rsTePt7er

                                           Date

                 17101/2013   01/15/2014                 Payment              $1,415.21       1451.36         1E74,43     1271,77      5060            10.00   50.00          -$15235       1364,527-52    $1,753.11       $76555

 13687121        02/01/2014   07/03/2014                 Payment              81015.21        1454.31          5071,45    880.42       $0.00           10.0    $0.00          $0.00         1363.279,27      $995.73         $0.00

                 01/01/2014   02/03/2014                 Payment              $1,415.21       $432.41          81173.35   1271.77      50.00           50.00   10.00          -$18235        1361.075.00   12.064.08       5503.20
 13951373        03/01/2014   02/27/2014                 Payment              51.415.21       1455.13          1070.26    153.12       10.00           50.00   50,00          90.00          6362.123A4    $1,044.65         $0.00
                 07101/2014   07/27/2011                 Payment              11,415,21       S453.53         5E72,26     1771,77      10.10           MOO     $0.00          4111235        5363,621.55   62,136.65       5100.85

 14356179        04/01/2010   04/01/2014                 Payment              $1.415.21       1156.52          8569,27    181,12       50.00           50.00   10.00          s0..          0362.367.32    51.174.07         10.00

                 03/01/2012   01/01/2014                 P7y7,E,0t            11.415.21       6454.11          5171.13    127).77      50.00           60.00   $0.00          -1102.35       1363,166.91   12,601.42       $210.50

                                           04/23/7011    IniEdlnEe           -91.092.00         $0.00            50,00    41.017.00    10.00           $0.00   $0.00          $0.00          5363.166-94   $1,526.42       $210.50
                                                         Disbursement
                                                         -STATE FA.

 2014042502526   05/01/2014   04/25/2014                 Niemen'             11.415.21        5451,62          5E69.17    189.42       $0.00           10.00   50,00          $0.00          $361.909.70     1153.49         S0,00
 244

                 04/01/2014   04/25/2014                 Payment              $1,415.21       $455.70          1870.59    $271.77      $0.00           $0.00   30.00          -5152.35      3362,711.24    $1,7911.19       136.15

 2014060902903   05/01/2014   06/09/2014                 P0s7,581             $1,415.21       5456.71          1867.08    10972        S0.00           $0.00   som            Mu             1311.450,99    1370.91          $0.00
 600

                              06/09/2014                                      91,115.21         10,00            40.00    10-00        $0.00           10.00   $0.00          $1,215.21     $367,711.24    $1,790.19     $1.451.36
                                                         1
                                                         1 17
                                                           .  .47

2014062602983    07/012014    06/260014                  Payment             $1.435.21        $456.51          5065.96 109.42          SO CO           10.00   30,00          10,00          $300791.18      $36033          $0.00
944

                 05/01/2011   06/26/2014                 P005b,34            11.115.21        1456.79          5369,00 1271.71         50,60           10.00   $0.00          4187.35       6363,754.45    12.069.96     51,769.01

2014073103237    08/01/2014   07131/2014                 psympirl            $1,415,21        5460.92          0564,57    $8972        10.10           50.00   50.00          $0.00         9360,530.21     $449,75          $0.00
291

                 06/01/2014   07/312014                  Payment             11.415,21        1451.09          5867.90    1211.71      10.00           50.00   00,00          .510235       3361,796,56    13.341,73     61.090.66

20140112903463   09E11/7014   01/29/2014                 Payment             5/.415.21       11 67.02         5963.17     189.17       50.60           50.00   $0.00          $0.00         1360.06524       1519,11         $0.00
169

                 07/01/2014   00/20/2011                 "4 91141n1          $1.415.21        1450.99          $96630 1271.77          $0.00           50.00 10130            4515235       1361,33757     12.613.50       $90431

2014101103546    10/01/2014   10/13/2014                 P.977e75            11 415,21       1463.13          $867.66     169.12       50.00           $0.00   $0.00          10.00         1359.605 11      1621.59         50.00
772

                 00/01/2014   10/13/2014                 P4Yrri100           11.415,21        1410.09         1065,70     5271.77      10.60           10.00   $0.00          410235        1360077,4e     52065,27        1121.96

2014111304133    11/01/2014   11/13/2014                 Payment             11,115.71       $461.21          1161.55     189.12       50.0,0          $0.00   60.00          90.00         1359,140.07     $71801           10 00
650

                 09/01/2014   11/1317014                 pyymisnii           11.415.28       S461.19          1564.60     5771.77      50.00           10.00   50,00          430735        $360,416,29    $3,157.01       5539,61

2014120104336    12/01/2010   17/00/2014                 Payment             51.415,21        5465.35         116044      8E9.42       $0.60           $0.00   $0.00          $0.00         5250.61552      5507.43          10.00
MN

                 10/01/2014   1men 00 4                  P10771111           SI 415.21       1162.29          1E63.50     1771.77      10,00           60.00   50.00          -1182.35      1359051.00     13,42841       1357.26
                              12/31/7014                 50004011 01            512.99          10,00            50,00    512.99       50.00           50.00   10,00          9070          9399754,00     13,441.80       $757.26
                                                         Da.     4410044

2015011205511    01/010015    01/120015                  P•y77/n1            11.415.21       1466.46          105733      069.12       10.00           $0.00   $0.00          $070          0358,209.06      1909.84         00,00
053

                 13/01/2034   01/12/7015                 Payment             $1 _415.71      1463.40          5062.39     1771.77      90.00           50.90 10,00            -11112.35     1359,490.60    53,113.51      1371.91

2015021106205    02/01/2015   02/11/2015                 Payment             61.415.21       $467.58          1056,21     169.42       50400           $0.00   $0.00          $0.00         0357,74148       3999.26         $0.00




NMLS # 1852                                                                                                                                        PAY111STWFDM
This communication isfront a debt collector attempting to collect a debt. ani niformation obtained will be usedfor that purpose. However, if the debt is in active
bankruptcy or has been discharged through bankruptcy. this conummication is purely provided to You for informant-mat purposes only with regard to our secured lien
on the above referencedproperty It is not intended as an attempt to collect a debtfrom you personalty
                                                                                                        Page 7 o1 12




                                                                                                                                                                                          OCW 000960
                 Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 17 of 25




 Check / Ref.    Dote         Dote         Dots          Delerlphorn          Amdurit        Prins Vpol     linter..           Escrow        optional   Late         Fees/ Other    Sallpenee     Prinaipol       Erwroor          Sropellse
 Number          Payment      Porn..       Aseaswed/Tr                        Applied/       Applisolion    A pprraellon       Applieltion   Product.   Charge.      ISee           APPlieetion   Bolaitc•        82.1000.         ..Loco
                 Due          Received     ane0C1.0041                        Assessed                                                                               Dworripllehl
                                           Dale

581

                 12/010014    02/11/2015                 Pownewl                 51,415.21       $464.51            $861.20 1264.33          $0.00           $0.00   $0.00          4174.91        9559.026.09        53.97790          80,09

 2015031206905   03/01/2015   03/12/2015                 P0,1 011                11.415.21       546E-70            5857,09 189.42           50.00           $0.00   $0.00          $0.00         $357,272.71         51.068.68         $0.00
 386

                              03/12/2015                 587055535.              51.41521           $0.00              $0.00   80.00         $0.00           $0.00   $0.00          $1,415.21      $359,026.09        $3,977.90     01.415.21
                                                         PsyrnsOS

2015041307603    04/010015    04/13/2015                 Peyrnerit               $1.415.21       $465.112           1855.97    589.42        10.00           $0.00   50.00          $0.00          $356807.96        81,17830           50,00
502

                 01/01/201S   04/13/2015                 POlon4.4                51.91521        $465.62            856027     5271.77       50_00           00.00   50.00          4102.35        53511.560.47      54.245.67      61.232.86

                                           04/14/2015    Ipturonco                4834.03          SC.00              50.00    4134.00       50,00           80.00   50,00          $0.00          $358.560.47       $3.41557       01,232016
                                                         Llsburxrnent
                                                         -STATE FARM

2015051206256    05/01/2015   05/110015                  Payment                 51,415.21       5470.95            505 4,     889,42        50.00           00.00   90,00          $0.00          5356.332.01         1433.52          50.00
900

                 02/01/2015   05/120015                  Nome et                 51.415.21       5466.74            5059.05    8271.77       00.00           $0.00   $0.00          415235         0358,093.73       $3,667.44      5105001

                                           0505/2015     E0... 900/410            .5210_50         1020               $0.00    -1720.50      90.00           10.00   50.00          50,00          5356,332.01         5212.67          50.00

                                           0509/2015     010.08909                4244.00          50.00              50,00 -5244.00         50.00           80.00   $0.90          $0.00          0358.093.73       $3.443.44      51.050.51
                                                         Disbursement
                                                         -STATE FARM

                                           06/03/2015    Escrow Refund •           £229.90          50.00             50.00    $220.90       50.00           60.00   50.00          10.00         5358332.01           6159.57          50.00
                                                         REV

                                           06/110015     67.050, Rebind             -17.77          50.30             69,00    47.77         50.00           00,00   90.00          $0.00          1355.093.73       03,435 67      51,050.51

2015061105914    0E4010015    06/11/2015                 Payment                 51.415.21       8422.00            8153.71    $80.42        $0.00           90.00   $0.00          $0 00          0355,65993          $271.17          $0.00
914

                 05010015     06/110015                  Payment                 61,415,21       5e67.01            5557.53    5271.77       50.50           $0.00   $0.00          -5152.35      5357.625,57        13,707.44        5864.16

20150710094911   07/010015    07/13/2015                 Verner..                01.415.21       5473.21            5852.5E1 185.42          50.00           80,00   $0.00          10.00          0355.305.72         8360.59          $0.00
665

                 04/01/2015   07/13/2015                 Payment                 51.415.21       5468.98            5856.81    5271.77       50.00           10.00   50.00          411/2.35       5357.156.119      12.979.21        163501

2015081210096    08/010015    08/120015                  PeYm•Ol                51415.21         547-1,34           5851.45    $89.42        50.00           50.00 90.00            60.00          5354.912.36         8450.01          $0.00
447

                 05/01/2015   08)17)7010                 5950141,1               51.415.21       5470.10            5555.69    0271,77       0020            10,00   90.00          -518235        $356,616.79       84,210.98        0503.41

2015091110605    09/01/2015   05/11/2011                 Fabymenl                51.415.21       5475,45            3050.31    169.42        50.00           90,00   10.00          50.00          5354.436.90         1539.43          50.00
645

                 01/010015    09/11/2015                 %molar                 11.415.21        $411,13            5554.56    5271.77       $0.00           90.00   50.00          410235        5356,215.56        11.522.75       5311.11

2015103111M      10/01/2015   10/13/2015                 Poymehl                51.435.21        347602             6045,17    669.42        50.00           10.00   50,00          00,00          6353,960.28         .01213.55        $0.00
307

                 07/01/2015   10/13/2015                 P8m.,                  91.415.21        547236             5853.43    1271.77       50.00           60.00 1020             4113235       5355,74320         54.794.51       1138.76

71245982         11/010515    12/14/2015                 Payment                 52 531,24       5477,76            5040,03    5271.77       5020            60.00   50.00          $1.233.611    5353.41252           6900.62      61.233.68

                 08/01/2015   12/14/2015                 Pownehl                 52 531.24       5473.49            105239     5271.77       50.10           $0.00   90,00          $1,273.68     5355,115,71        15266.29       51,372.44

                              12/31/2015                 8)to.      an             512.59          10.00              50,00    512.59        50.00           50.00   50.00          50.00         5355.269.71        $5,07825       51,572.44
                                                         ES.C.e.r. Se 50Unt

21525834         12/010015    01/13/1016                 7 0ym001               11.415,21        1476.95            5146.59    827127        5020            $0,00   5020           .918235       5353.003_62        $1,18428       61,051.33




 NMLS Al 1852                                                                                                                                   PAYIIISTWFDM
This communication isfront a debt collector attempting to collect a debt. any mjarmation obtained lvdl be used.* that purpose However. if the debt is in active
bankruptcy or has been discharged through bankruptc y. this communication is purely provided to youfur informational pusposes only with regard to 0117' secured hen
on the above referenced property ft is not intended as an attempt to collect a debt from you personally
                                                                                                            Page 8 of 12




                                                                                                                                                                                                 OCW 000961
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 18 of 25




Check / Rel.   Date          Date         Dote           Da icilpildis        Amount         Principal      inteletli          Ewan          Opitspol   Lat.          F..20/ Other    Siangrun      Priptipal      nun..          50aPunat
180/0620       Payment       Psyment      A        dar                        Applied/       Applicallam    Application        AppliCation   Pradacta   Charges       ISee            Application   Dableln        069Mse         'W ....
               Due           Reletwed     mittottlett                         Amassed                                                                                 DescrIpticrel
                                          ilarta

               09/01/2015    01/13/2016                  .a1//nen1               11,415.21       5474,62           1851,17     0271.77       $0.00           $0.00    $0.00           .6102,35       9354,795.09      $5.35035     $1.190.09

 21821382      01/01/2016    02/17/2016                  /11m4n.                 51015.21        5490 05           5845.74     5271.77       $0.00           $0.00    $7.00           -$002.35       1352323,57       51,45475       5868.96

               1001/2015     02/12/2016                  Pionn.,51               11.415.21       $475.76            $850.03    £271.77       $0.00           $0.00    $0.00           4182.35        0354.31933       $5,622.42    $1,007.74

 22137314      02/01/2016    03114/2016                  Payment                 81.415.21       $401.20           584439      5271.77       $0,130          $0.00    $0.00           -$18235        535200237        $1,728.52      $686.63

               11/002015     01/102016                   Payment                 $1.415.23       5476.90            584809     0271,77       $0.00           $0.00 MOO                418235         5353.042.43      65 894.19      $025.39

                                          03/30/2016     teettflra NA               -5633           50.00             30.00    10.00         $0.00           $0.00    -56.53          $0.00                00.00          10.00        00.00
                                                         Last

 22435813      03/01/2016    04/15/2016                  Payment                 51016.21        548236            654103      1271.77       $0.00           $0.00    30.00           415235         5351.560.01      52,000.29     550430

               12/002015     04/15/2016                  Payne/e0                81.416.21       $471.04           054735      $271.77       $0.00           $0.00    $0.00           4152.35        1353,36439       66,165.96     $643.04

                                          00/25/2016     Innarance              41007.00            $0.00             5000 .51007.00         00.00           $0.00    30.00           50,00          9353.36439       35.078.96     5643,04
                                                         Copan simeln
                                                         45071.04110
                                                                          _
               03/01/2016    04/29/2016                  Payment -REV           41.435.21        •545236          4843,43      4171.77       00.00           $0.00    $0.00           $182.35        $352.042.37       $641,52       $68463

               02/01/2016    04000016                    Payment -REV           41215,21        -0481.20           4544.59     4271.77       $0.00           60,00    30,00           5182.35        9352.573.57       $360,75       $56895

               01/01/2016    04/29/2016                  Payment • REV          41_415.11        4410.05          -58 4 5.74   4271,77       90.00           10.00    60.00           01112,35       1353,003.67         597.90    51,051.33

               12001/2015    00290031                    Payment -REV           41.41531         4476.90           4026_69     4271.77       $0.00           $0.00    $0.00           $18235         6353,482.52      4173.79      1133338

               11/01/2015    04/29/2016                  Payment -REV           .52531.24       -5477.76           -5641.03    4271.77       $0.00           $0.00    $0.00           41.233.68      9353360113       •544516          $0.00

               10/01/2015    0009/2016                   Payment -REV           4101%31         -5476.62          -1549.17     409.12        10.00           10.00    60.00           10.00          5354.43630        4534.96        50.00

               09/01/21110   6140901336                  Payment -REV           43035.21        4475,48            -115031 411902            30,00           $0.00    $0.00           10.00          9352.917,30      4622.40          50.00

               00/01/2015    04/29/2016                  Payment -REV           41435.21        -5474.34          4551.45      489.42        $0.60           $0.00    $0.00           $0,00          0355,306.72      4713.12         1030

               07/01/2015    0409/2016                   Payment - REV          -51.435.21      4473.71            -5.52.58    .189.42       S0.00           $0.00    30,00           30.00          $355.559.93      .5130334         $0.00

               06/01/2015    04/29/2016                  Payment - REV          .57 415.21      4472.05           -5853,71 .189.42           10.00           60.00    50,00           10.00          0356,33701        .1119236        50.00

               05/01/2015    04090016                    Payment. REV           .5101511        4470.95           4054.64      .009,2        sem             moo      $0.00           Moo            3356.80236        4982.08        50.00

               04/01/2015    0409/2036                   Payment -REV           41.415.21       4469.82           4855-97      411942        $0.00           $0.00    $000            3000          8357,272,78      -01.071.50       50-00

               03/01/2015    00/290016                   Payment -REV           -$3,415.21      -5410.70          -3857.09     -$89.42       30.00           $0.00    00.00           50.00         5357,741AB       41,16032         50.00

               0001/2015     04/79/3016                  Payment- REV           41,415.21       .545738           4955.31 48907              50.00           $0.00    50,00           $0.00          $350,109.01     41.250.32        MOO

               01/01/2015    04/29/2016                  P4ym6D1 2 REV          41,415.21       4466,46            4859_33     .189.42       50,00           $0.130   10,00           00.00          5355.675.52     41,339.76        MOD

               12/01/2014    04/29/2016                  Pmment • REV           41.415.21       -546535           4860.44      489.42        50.00           50.00    9000            90.00          1359,140.87     41,429.18        10.00

               11/01/2034    0409/2016                   Payineid • REV         -51 415.21      4464.24           41161.55     -189.42       5000            50.00 10 00              $0.00          $359.605.11     -11 515.60       50.00

               10/010014     04/29/2016                  el/9r9mel •REV         -51.415,21      4461.13           -586206      , 88942       $000            $0.00    $0.00           $000           $360.01532      42.600.82        50.00

               09/01/2014    0409/2016                   Payment -REV           4301531         4462.02           3863.77      469-42        30.30           MOO      50,00           50,00         1361,530.76      -$1.69744        50.00

               05/01/2014    04/29/2016                  Payment -REV           •$1415.21       446032            4864.117     459.42        50.00           50400    10.00           90.00          5360,99136      41,78606         50.00

               07101/2014    04090016                    Payment -REV           -11415.21       -$459.91           4565.15     4.9.42        50,00           1030     50.00           $0.00          0161,450.99     4307031          6030

               06/01/2034    04/29/2016                  Payment -REV           41.41531        4450,71           4867.05      489.42        50.00           $0.00    00,00           $0,00          6361309.70      41.965.70        50.00

               05/01/2034    04/29/2016                  Payment -REV           43015.21        -545702           -1569,17     413902        513.00          50.00    80,00           90.00         6362.367.32      42,055.12        $0.00

               04/01/21314   04/29/2016                  Payment -REV          -11415.21        4456.52           406933 -169.42             50.10           50.00    50.00           5000          8362.0230/1     .52,34432         50.00




 NMLS # 1852                                                                                                                                         PAY111STWFDM
This communication isfrom a debt collector attempting to collect a debt, anj infOrmation obtained spill be usedfor that puipose. However, if the debt is in actn•e
bankruptcy or has been discharged through bankruptcy. this C0111171111lielltiOn is purely provided to youfor informationalpurposes only with regard to our secured lien
on the above referencedproperty It is not intended as an attempt to collect a debt from you personally
                                                                                                            Page 9 of 12




                                                                                                                                                                                                 OCW 000962
              Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 19 of 25




Check / Rot   Date         Date         Date           Deadelptleala        Amount         Prieelpol       1811reet           0441. 9        DP150nat   Late          Fees/ Other    Saspenve      Petnelpel       Ewe./            '       n.'
Number        Payment      Payment      Aaaessed/Tr                         Applied/       APplkettleiti   Applleatleo        A ppliestlen   Peedocto   Chargat       (See           Applteedlon   Baton.          0484nee.         Brairiaeo
              Doe          R OOOOOed    areenellon ,                        Aaaesoed                                                                                  DeecrIptIon3
                                        DM*

              031010014    04/290016                   Payment • REV          -51,415.21       4455,43            417036 .189.42             $000            $0.00    $0.00          1030           $363279.27        42,233.91            $0.00

              02/010014    04290016                    Payment • REV          41.415.21        4454.34            4871,45 -$89.42            $0.00           $0.00    $0.00          $0.00          5363.733-61       4232338              $0.00

              01/01/2014   01/29/2026                  Payment • REV          41 415,21        4453.26            4677.53     4119,42        30.00           10.00    50.00          10.00          1364.10637        42.412.00            $0.00

              12/01/2013   0409/2016                   Payment • REV          41.415,21        4452.18            4073.61     489.42         $0.00           $0.00    90,00          $0.00          1361.639.05       42,502,22            $0.00

              11/01/2013   0406/2016                   Payment • REV          41.415.21        4451.09            4874.70     489.42         $0.00           $0.00    $0.00          $0.00          $365,090.14       42,591.64            50.00

              10/01/2013   0429/2014                   Payment • REV          41.415.21        4450.02            4875.77     489,42         $0.00            $0.00   $0.00          $0.00          0365,540.16       -52.661.06           00.00

              09/01/2013   04090014                    *9yme140 • REV         41,415.21         4448.94           4876,45     -189,42        10.00           10,00    50.00          10.00          6365.905.10       42,770.48            5030

              00101/2013   0409/2016                   Payment -REV           41.415.21        4147,87            41177.91    409.42         90.00           $0.00    $0.130         $0.00         1366.436.97        42,859.90            50.00

              07/010013    04090016                    Payment -REV           41.43035         -044600            -$971199 4105.06           $0.00           1030 1030               60.00          1366.1183-77      42264.26             50.00

              08101/2013   01/290016                   Payment • REV          -51,430.65       4445.73            48E10.06    -5105.06       30.00           00.00    10.00          10.00         1367,325.50        43,070.02            50.00

              05/01/2013   0409/2016                   880e01105 • REV        -01,602,05       4444.66            '$001.13    4277.06        10.00           10.00    $0.00          $0.00         $367,771.16        43347313             $0.00

              04/010013    0429/2016                   Payment • REV          41,60235         4443.60            411312.19   4277.06        $0.00           1030     00.00          00.00         $360.217.76       -33,624,14            $0.00

              03/010013    0212112016                  780,110111 • 906       41.600,06        4442,54            48E13.25    427427         00.00           1030     $0.00          $0.00          1368,66030        •$3.89041            50.00

              021010013    0429/2016                   Payment • REV          41300.06         4441.48            480431      4274.27        00.00           60.00    00.00          $0.00          $369101.70       •14172.66             40.00

              01/010013    04/290058                   Payment • REV          41.600.06        4440.43            488536      4274.27        $0.00           00.011   50,00          00.00         1369.54221         44,4/635             90,00

              12/01/2012   0429/2016                   Payment • REV          41,600.06         4439.311          4086,41     4274.27        $0.00           $030     5030           10.00          0369,911159      -04,721.27            113,00

              11/01/2032   04/29/2016                  Payment • REV          41,600.06        4438.33            -$007.46    .627427        90.00           60.00    00.00          0030          5370,419.92        44.995.49            10,00

              10/01/2012   04790016                    Payment -REV           41.613036        4437.20            -98138.51   4274.27        00.00           $0.00    MN             10.00         5370,857,70        49.769.76            0030

              09001/2012   0109/2016                   Payment • REV          41,600,06,       4436,23            40119.56    4274,27        10.00           90.00    00,00          $0.00         8371.793.43        45,544.03            0030

              08/01/2012   04/29/2016                  Payment • REV          -51.600,06       4435.19            41190.00    4274.27        10.00           $0.00    $0.00          $0.00         $371.728.62        •55,81030            00.00

                           04/29/2016                                           -5327.06       4327.06               10.00    00.00          10.00           10.00    10.00          10.00          0372,055.68       .55 1311130          50.00
                                                       P7rne
                                                          "Pot .1161,

              07/010012    04/29/2016                  Payment • REV          -11 2/040        443337             -$892.42    4274.27        00.60           10.00 90.00             5379 56        $372.48935        46,092.57         532956

                           04250016                    5440006e                 4329,56            10.00             00.00    10.00          10.00           5030 10.00              4325.56       1372,489.05        46.09252             0030
                                                       Payment , REV

              06/01/2012   04/25/2016                  Payment . REV          41 832.93        -$432,33           41193.46    4507.14        90.00           30.00    90.00          00,00         5372,521.30        46,595.71            60.00

                           04/29/2016                  EgEreet Payment          -5186.09           1030              60.00    •9186.09       10.00           80.00    90.00          00,00         1372.921.31        46,785.00            50.00
                                                       5 teakwel • RE i

                           04/25/2016                  Zei.e.t44719.4111.       4 187.64           00.00             50.00    4187,64        00.00           10.00    10.00          6030          5372.571.30        46.973.14            10.00
                                                                , 50

                           040917016                   OW.. Payment             -5979.64           90.00             10.00    4979.64        90.00           $0.00    90-00          0030          5372,921.38        47.953.011           50.00
                                                       Reelivecl . REV

                           0429/2016                   564800ee               170,604.05           MOO              10.30     80.00          10.00           10.00    50.00          570.604.05    5372321.38         .57.953,08    570.60435
                                                       *pewee

                           0409/2016                                         470,54135            10.00              5030     00.00          50.00           10.00    90.00          -570,601.05   0372,92138         .57.95330            MOO
                                                       : ‘Zrn
                                                            P0.907- RE V

                                        0504/2016      0enk10itty                  50,00           10.00             00.0D    10.00          50.00           10.00 1030              10.00          5353 364-39       55 078.96        1643,
                                                       4111.8
                                                       anicarnonf




NMLS # 1852                                                                                                                                      PAY111STWFDM
This communication isfront a debt collector attempting m collect a debt: any information obtained will be usedfor that purpose. However, lithe debt is in active
bankruplcy or has been ehschenged through bankrupicy. this communication is purely provided to youfor informtaional purposes only wall regard to our secured lien
on the above referenced property It is not intended as an attempt to collect a debt from you personally
                                                                                                           Page 10 of 12




                                                                                                                                                                                               OCW 000963
               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 20 of 25




Chock / 0.1.   Date         Dom          Costa         Destripilen     Amount             Piramipal     interest          Eocene/     Optional   Late         F00e/ Other    Suspense      Paincipol       Escrow          Susponee
Number         Payment      Payment      Asseesed/ra                   Applied/           Appticatiox   Application       Appikelow   Pnadoata   Cherpas      (Sian          Applicetion   tlalatiew       lininaca        lisioneo
               Duo          Aecotoed     emuntion                      Amassed                                                                                DoacrIptIonl
                                         Dean

                                         050040016     Doneruptty             50.00             $0.00            $0.00    $0.00       80.00           $0.00   SODO           $0.00          8353.36439         65.07696      $643.04
                                                       Escrow
                                                       6 11.12nwe

22692058       01/01/2016   09/11/2016                 Payment            11.415.71           5479.19           0046.60 1271.77       $0.00           $0.00   $0.00          4162.35        $352.805.30       $5,350.73       9410.69

22994393       02/01/2016   06/15/2016                 Rhyme,*            01.415.21           6410.34          $145.45    1271.77     $0.00           10.00   $0.00          -610235        5352.404.86        I8,622.50     $271.34

                            06/23/20/6                 Cot Ned Moll           06.53             $0.00             $0.00   $0.00       $0.00           $0.00   $653           $0.00          0352,404.136      $5,622.50      327034
                                                       Cost

23253064       03/01/7016   07/14/7016                 Payment            81,59733            5461.49           604430    3271.77     20.00           $000    $0.00          $0,00          5351.923.37        55 094.27     027034

                                                       Ending Blinn.                                                                                8634.20   80.00                         5351.973.37       99,154.27      $771.34
                                                                                      _




NMLS # 1852                                                                                                                                        PAY111STWFDM
This communication isJi'om a debt collector attempting to collect et debt; any information obtained will be used.* that purpose. However, if die debt is in active
bankruptcv or has .been discharged through bankruptcy. this communication it purely provided to youfor informational purposes only with regard to our secured lien
on the above Nliyenced property. it is ma intended as an attempt to collect a dehtfrom you personally
                                                                                                        Page 1 I of 12




                                                                                                                                                                                       OCW 000964
                Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 21 of 25




                                                                                                        1661 Worthington Road, Suite 100
                                                 Ocwen Loan Servicing, LLC                                   West Palm Beach, Ft. 33409
                                                            WWW.,OCWEN,COM
                                                                                                              Tol l Free: (800) 746 - 2936
                W
                                                    Helping Horneownetz IF What We Dol .'


 Item               When Charged                                     Item              When Charged

     Late Fee       If your payment is not received before the       Returnedd Check If your bank returns a check unpaid for any reason (such as
                    grace period expires as stated in your loan                      insufficient funds in the account-NSF, payment has been
                    documents.                                             Fee       stopped. not properly endorsed. incorrect information. etc.)

 Tax Backsearch If Ocwen has been advised that the taxes on           Broker's Price   If you become delinquent on your loan, this fee may be
                a non-escrowed loan are delinquent. this fee                           charged for determining the value and condition of the
      Fee       is charged to investigate what taxes are                 Opinion       property, using a certified Real Estate Agent.
                owed.

   Bankruptcy       If your loan is involved in bankruptcy             Prepayment      You may have taken out a loan with a prepayment penalty.
                    proceedings. these fees will be charged                            This is an amount that is charged if you pay otT your loan
   Fees and/or      once the loan is referred to a law firm to         Penalty Fee     early by refinancing or selling your property or if payments
        Costs       represent Ocwen in regards to the                                  of principal are made before they are due.
                    bankruptcy.

   Assumption       If your loan is assumed by a third-party (for           Loan       If you request that your loan terms be modified as part of any
                    example, if you transfer your property), this                      agreed upon resolution of a loan delinquency, this fee may be
        Cost        cost may be charged for the underwriting,         Modification     charged for preparation and processing of necessary
                    preparation and processing of necessaiy                 Fee        documents and for attorney costs.
                    documents and for attorney fees.

  Subordination     If you agree to a resolution that requires the   Partial Release   If you or a third party requests a release of a portion of the
                    position of the lien securing the loan to be                       property from the lien, this fee may be charged for preparing
         Fee        subordinated (ie, lowered) in relation to               Fee        and recording the partial release.
                    another lien, this fee may be charged for
                    preparation and processing of necessary
                    documents to be filed.

 Satisfaction Fee   II you pay off your loan, this lee may be         Certified Mail   Il'you become delinquent on your loan, this fee may be
                    charged to cover the expense of recording                          charged to send you a Notice of Default via Certified Mail.
                    the release / satisfaction of theloan as                Fee
                    determined by the applicable county / town.


    Property        If you become delinquent on your loan,             Foreclosure     If you become delinquent on your loan and foreclosure is
                    this fee may be charged for an inspection                          required, this fee may be charged for services rendered by
  Inspection Fee    of the property to make sure that it is still     Attorney Fee     Ocwen's legal counsel who handle the foreclosure case.
                    in good condition.                                                 Ocwen utilizes recognized industry guidelines, such as
                                                                                       Fannie Mae and Freddie Mac, to assist in establishing
                                                                                       acceptable limitations for attorney fees.

   Foreclosure      If you become delinquent on your loan
                    and foreclosure is required, these fees and
        Costs       costs may be charged for expenses and
                    court costs incurred by Ocwen to
                    complete the legal requirements associated
                    with a foreclosure action.




NMLS tr' 1852                                                                                                                    PAYH ISTWFDM
This communication is from a debt collector attempting to collect a debt: any information obtained will he usedfor that purpose.
However. if the debt is in active bankruptcy or has been discharged through bankruptcy. this communication is purely provided to
youfor informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
attempt to collect a debt fr om you personally.
                                                                     Page 12 of 12



                                                                                                                        OCW 000965
Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 22 of 25




             EXHIBIT 4
                                               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 23 of 25




fMEMMileC         4.12W.           1.e'                  Er 1nc;              EARC       ESCROW RESEARCH COMPLETED;

                                                                                         Please inform brw as per Lhe request Lhe Lax is de-escrowed, Loan escrowed only for insurance and is paid
                                                                                         Curr,A.

                                                                                         New escrow analysis is performed and escrow payments reducing.

                                                                                         Eirw's firsL monthly mortgage paymenL for Lhe coming escrow year, beginning wiLh your payment cue on
                                                                                         05/01/2013, will be 51,479.35 (rounded) of which 51,325.79 will be for principal and interest and 1153.56
                                                                                         will go into escrow accounL.
411111r,41        4/12/21i ,    2:44:44 AM     TabiLha Princy          ES     ESIC       Escrow Issue Completed;

111111r" ,        4/15/201 1   11:22: 16 Cs:   Background Processor    SNOT              As of 04/15/2013 Past Due .00 Curr Due 1,479.35 Total Due 1,479.35 RequesLed By Auao-B
                                                                                         04/18/2013

I1111.7."         4/17/2013    11:24:54 AM     Lori Jackson            ES     AGCRNIR    Correspondence Received aL AssuranL (Non-Insurance Related) - Fwrd Lo Ocwen Mailroom ;   recvd faxed
                                                                                         correspondence from borrower requesting to have escrow accounL slopped. ljackson/hipc
      p9 41       4/18/2013     5:31:36 pr     Alex Lombardo           GC                Account ReporLed To CrediL Bureau (as of 03/30/13ILPI: 03/01/13 UPB: 368,218 KLhly PmL. 1,603 SLatus. 11 f
                                                                                         CurrenL 1  Original Charge Off Amt. 0 Payment History124 Mons]: 0000000000000000000BBBBB
immils5E41        4/23/2013    12:17:52 PM     Noronha, BenedicL       CU     COST       Phone Call In; Customer Contact; Talked to Phyllis Sandigo and verified last 4 digits of their Ill..
                                                                                         SCRIPT ID: VERIFYSSN.
II    1584 1      4/23/2013    12:31:56 PM     Noronha, Benedict       ES     ESII       Escrow Issue Identified   Details: Escrow Issue identified; brwr wants Lo make his insurance payemnL. she
                                                                                         wants iL de-escrowed       bn
       5841       4/23/2013    12:34:55 PM      Noronha, Benedict      WQ                Call Ended. SW Phyllis
                                                                                                        Rhyllie adv hat he a/c -should be deescrowed for taxes ....adv LhaL th request has been
                                                                                         processed....also adv bat the insurance to be de escrowed ....ado will raise the esii oL have Lhe request.
                                                                                         porocessed            b9 SCRIPT ID: END SCRIPT
       .5. 841.   4/23/2013    12:34:57 RV     Tabilha Princy          ES     EARQ       ESCROW ANALYSIS CONXENT; Mailed meenakshi

       5841       4/25/2113     5:49:33 61.1   Tabitha Princy          CL     NOACTION   No Action Taken On Collection Screen

IMMEM1564,        4/26/2013     1:11;13 PM.     Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                         ISN RCK: 4432 RCD: 141015298ANI: 4082661034

2111115641        4/26/2013     1:12:05 PM      Tabre,   Khan          CU     COST       Phone Call In; Customer Contact; Talked to Phyllis Sandigo and verified last 4 digits of their SSN
                                                                                         SCRIPT ID: VERIFYSSN.
111111115641      4/26/2013     1:16:02 PM      Tabre,   Khan          WQ                Call Ended. spoke with cost called in for the pent Lo make it over Lhe phone but Lhe esii is still in
                                                                                         review so she will call on monday to make the pent.... SCRIPT ID: END SCRIPT
il     l./64 1    4/26/2113     1:16:00 PM      Tobrew   Khan          CU     APTD       declined.

2111115P 4,       4/25/2013    11:45:35 AM      Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                         ISN RCK: 2908 RCD: 141556536ANI; 4082661034

11111115841       4/25/2113    11:46:25 AM      Namita S Bhagat        CU     COST       Phone Call In; Customer Contact; Talked Lo Phyllis Sandigo and verified last 4 digits of their SIN...
                                                                                         SCRIPT ID: VERIFYSSN.
1111115'.41       4/20/2013    11:48:37 AM      Namita S Bhagat        CL     ESRQ       Phone Call In; Escrow Inquiry; Customer inquired about their escrow account. Advised customer Lhe account
                                                                                         is escrowed. Script ID: ESCROW 1
111111158.41      4/25/2013    11:54:09 AM      Namika S Bhagat        WQ                Call Ended. cx called in Lo chk the status on escrow whether insurance by bn de-escrowed and the paymis
                                                                                         being changed to appx51300, advs the request-ESII is still under process). advs Lo call back later...nb
                                                                                         SCRIPT ID: END SCRIPT
       5641        5/1/2013     1:12:10 PM      Hocor, Jennifer        ES     AGINS      INSURANCE COMMENT; working ins care
                                                                                         rcvd letter from h/o reg mod. forwarded to Ocwen as an exception.

                                                                                         Jhowar/HiRs

1111111,641        5/2/2013     2:35:54 pr      Background Processor   IVR    IVRC       CUSTOMER CONTACT VIA IVR
                                                                                         ISN RCK: 2669 RCD: 142311000ANI: 4082661034

41111 5841         5/2/2113     2:36:26 PM      Tabre    Khan          CU     COST       Phone Call In; Customer ContacL; Talked to Phyllis Sandigo and verified last 4 digits of their SIN,.
                                                                                         SCRIPT ID: VERIFYSSN.
.111111,,01        5/2/2017     2:39:51 PM      Tabrez   Khan          WO                Call Ended. spoke with co borrower called in to know on ESII issue so inform her iLs Still under rewiev
                                                                                         and ask to call back and declined for appL. SCRIPT ID: END SCRIPT

1111.15:641        5/2/2011     2:41:20 PM      Tabre,   Khan          CO     APTD       declined.

411111156,1        5/5/2013     5:50:42 At:     Tabilha Princy         CL     NOACTION   No Action Taken On Collection Screen

111111115,41       5/5/211 ,    6:16:2( AM      Tabitha Princy         ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED




                                                                                                                                                                    OCW 003279
Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 24 of 25




             EXHIBI
                                               Case 5:17-cv-02727-BLF Document 114-1 Filed 03/07/19 Page 25 of 25



       r.v i.      0/2016,    1 :1_ 1 :33 00    T,Innnrnnno FJon,,C.1F   ES     AGING      INSURANCE COMMENT OBRPT NO UTL CALL GOT CONNECTED TO AGENCY ON            4062663501 FOR F FOL SPOKE TO
                                                                                           ERIN WHO DENIED TO       CONFIRM. ANY POLICY INFO AND ASKD TO FAX THE RENEWAL    REQUEST DIRECTLY ON
                                                                                           4062643503 SO DID THAT
immommr,41      4/20/211 0   12:13:20 Fr        Pi....-qeo,mo:           ES     AXONS      INSURANCE COMMENT OBRPT NO OILS AS PER RECORDS DATED AS ON 041916 BY FOUR CAST ADO TO SEND THE REQ HENCE
                                                                                           PREVIOUSLY WORKED FOR   COV F

0111115741      1/21/2016    6:17:03 PO4        ath.lutew,Drerak lot     HM     HBPORD     BPO values received
                                                                                           BPO Values received
=58      41     4/21/2016    6:17:11 PM         T.4,      karnarP        MOD    LMVALRO    Loss Mitigation Valuation ReporL Request

11111115841     4/22/2016     7:11:30 PM        VAn..th                  MOD    LMVALLS    Loss MiLigaLion ValuaLion ReporL LeLter senL
                                                                                           32882263861
                                                                                           BPO.pdf s BPOCommenLs.pdf
                                                                                           LeLLer has been dispaLched to vendor for mailing. A copy of documenL will be available in VAULT for
                                                                                           reference.
1111115841      4/26/2016    9:12:53 PM         NiLesh Ashok TripaLhi    CORR   LMVAFM     Loss MiLigation Valuation Letter Mailed by Lhe Vendor
                                                                                           The document was mailed out on 4/25/2016

/111115841      4/27/2016    5:38:33 PM         Shashi M C Kumar         BK     BKAD       Additional Task Performed;   Worked on validating Lhe NMS reguiremenL on Lhe APOC loans

1111115641      4/26/2016    11:36:01 AM        Michal Jackson J         CL     NOACTION   No AcLion Taken On Collection Screen

      5841      4/28/2016     2:06:49 PM        Fouzia Mahmood           CL     NOACTION   No AcLion Taken On Collection Screen

      5841      4/28/2016    5:10:04 PM         Michal Jackson J         MOD    SPO3       Special project liLton condiLioning
                                                                                           Loan assigned by the supervisor, reviewed and provided Lhe sLaLus of Lhe modification review happened on
                                                                                           Lhe loan
1111115841      4/29/2016     2:10:44 AM        Background processor     LS     PIREQ      Property InspecLion Required

1111105841      1/20/2016    10:54:51 AM        KarLhik     KoLLe        RVSL   RVSLP      Reversal Processed TO POST IN MS

11111115841     4/29/2016    10:56:15 AM        KarLhik     KoLLe        RVSL   RVSLP      Reversal Processed

1.111115841     4/29/2016    10:56:25 AM        KarLhik.    KoLLe        RVSL   RVSLP      Reversal Processed

1111115841      4/29/2016    10:56:47 AM        KarLhik     KoLLe        RVSL   RVSLP      Reversal Processed

0111105641      4/20/2016    10:57:13 AM        KarLhik     KoLLe        CL     LALR       Loans Assigned to LRC

11111115641     4/29/2016    10:57:14 AM        KarLhik.    KoLLe        CORR   MADNRI     MonLhly Delinquent Account Notice

1111005741      4/29/2016    10:58:32 AM        KarLhik     KoLLe        PYMT   PYMT0003   Payment received from outsource file    for 570,684.05     Ba Lch 1111W5841

11111115541     4/29/2016     1:43:18 PM        Mikkyahaila SLogdill     ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED

11111115941     4/29/2016     1:43:26 PM        Mikkyahaila SLogdill     ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED

J111115841      4/29/2016     1:44:34 PM        Mikkyahaila SLogdill     ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED

1111105541      4/29/2016     1:44:46 PM        Mikkyahaila SLogdill     ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED

1111105841      4/29/2016     1:45:29 PM        Mikkyahaila SLogdill     ES     ESCAD      ESCROW ANALYSIS DELETED, NEW ANALYSIS REQUIRED

1111115841      4/29/2016     1:46:46 FM        Mikkyahaila SLogdill     ES     EARQ       ESCROW ANALYSIS COMMENT
                                                                                           Reversed analysis from 1-7-2016, 6-16-2015, 7-10-2013, 6-5-2013, 2-19-2013. updated escrow pending line
                                                                                           from 3-2012 to current to 271.77 per bk recon

/1111115741     4/29/2616     1 :46:59 PM       h   k4ahaila SLogdill    ES     ESCARA     Analysis Reversal Approved
                                                                                           Reversed analysis from 1-7-2016, 6-16-2015, 7-10-2013, 6-5-2013, 2-19-2013. per bk recon approved   Fe.

                4/2W201,;     1:47:04 pr        Mikkyahaila SLogdill     ES     ESCAR      Analysis Reversed due to
                                                                                           Reversed analysis from 1-7-2016, 6716-2015, 7-10-2013, 6-5-2013, 2-19-2013. per bk recon approved fm

111111,9,'      4/29/2016     4:5 7:50 Pr       KarLhik     KoLLe        RVSL   RVSLP      Reversal Processed Lo post in regular

MIIII 5941      4/20/2016     5:00:00 PM        KarLhik     KoLLe        PYMT   PYMT0003   PaymenL received from ouLsource file    for 51,832.93     BaLch 1111110841

11111115,41     4/20/2016     5:00:01 PM        KarLh11,    KoLLe        CORR   MADNRI     Monthly Delinquent AccounL NoLice

1111115541      4/20/2616     5:00:33 PM        KarLhlk     ROLLS        PYMT   PYMT0003   PaymenL received from ouLsource file    for 5979.64     BaLch 1111115841

1111115841      4/20/2016     5:01:25 PM        KarLhik.    KoLLe        PYMT   PYMT0003   Payment received from ouLsource file    for 1329.56     BaLch 1111115841

        841     4/20/2016     5:02:01 FM        KarLhik     KoLLe        PUNT   PYMT0003   Payment received from ouLsource file    for 51,597.56    BaLch 11.1.65841

1111105841      4/29/2016     5:02:04 PM        KarLhik.    Roue         CORR   MADNRI     Monthly Delinquent Account Notice

1111105,41      4/20/2016     5:02:30 PM        KarLhik     KoLLe        PYMT   PYMT0003   Payment received from ouLsource file    for $1,600.06     BaLch 1111115641

1111115841      4/29/2016     5:02:31 PM        KarLhik     KoLLe        CORR   MADNRI     Monthly Delinquent Account Notice




                                                                                                                                                                         OCW 003331
